                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

  SUNRISE FARMS, INC.,
              Plaintiff,                               No. 18-CV-4022 CJW-KEM
  vs.                                                   SETTLEMENT ORDER
  SABRE ENERGY SERVICES, LLC,

              Defendant.
                                 ____________________
        The Court was advised on Tuesday, October 20, 2020, that the above-captioned
case has settled, and the parties anticipate no further action other than the filing of a
stipulated dismissal. Accordingly, all pending deadlines are hereby suspended.
        IT IS ORDERED
        1.    The Clerk of Court is directed to close this case for statistical purposes and
remove it from the trial calendar.
        2.    The parties must file closing documents to dismiss the case, pursuant to
Federal Rule of Civil Procedure 41. The parties are granted thirty (30) days from the
date of this order. If the case has not been dismissed within thirty (30) days, and/or
counsel have not filed a written status report, this case will be dismissed following notice
pursuant to Local Rule 41(c).
        IT IS SO ORDERED this 20th day of October, 2020.




                                          ________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




     Case 5:18-cv-04022-CJW-KEM Document 229 Filed 10/20/20 Page 1 of 1
